Citation Nr: 0125816	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  01-06 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma for the purposes of obtaining VA outpatient dental 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran had approximately 20 years of active terminating 
with his retirement reportedly in March 1957.  

This matter comes to Board of Veterans' Appeals (Board) from 
a December 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2000 the RO denied entitlement to service connection 
for a skin disorder on the basis that the claim was not well 
grounded.  It is requested that the RO review this decision 
in conjunction, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law on November 9, 2000

In response to a letter from the Board, the veteran in 
October 2001 indicated that he did not want a hearing.  After 
reviewing the record Board finds that the evidence raises the 
issue of service connection for degenerative arthritis, to 
include arthritis of the cervical spine.  This issue is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran does not have a dental condition that was caused 
by any trauma during service.


CONCLUSION OF LAW

A dental condition due to service trauma was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110, 1131 
(West 1991 & Supp. 2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The service medical records reflect that the veteran was 
stationed on the U.S.S. Hornet in October 1942 and had to 
abandon ship when the U.S.S. Hornet was sunk.  Psychiatric 
reports dated in 1943 indicate that there were immersion 
explosions. The service medical and dental records show no 
definitive complaint or finding relative to dental trauma.  
The May 1937 record of the veteran's first dental examination 
shows he was missing teeth numbers 1, 16, 17 (all 3rd molars) 
and 30; he had a number of other diseased or non-vital teeth.  
His service dental records show that he had numerous 
additional extracted teeth culminating full upper and lower 
denture 

The veteran's initial claim for service connection for dental 
condition was received at the RO in January 1999.  In 
subsequent correspondence, he has reported that he had his 
teeth extracted in service in 1943, and that the Navy 
provided him with 5 sets of dentures between 1944 and 1973.  
He asserts that he should be entitled to one more set of 
denture since his last set is 20 years old and the upper 
dentures were broken 3 years ago.  

II.  Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The implementing regulations were 
adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
or the implementing regulations.  In this regard, the veteran 
was informed in the statement of the case of the requirements 
necessary to establish his claim.  Also, all evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder.  The Board 
concludes that the VA has met its duty to notify and assist 
the veteran in the development of his claim under the VCAA 
and the implementing regulations and the veteran is not 
prejudiced by this decision.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

During the pendency of this appeal, VA revised the provisions 
governing service connection for dental disabilities.  The 
amendment clarifies requirements for service connection of 
dental conditions and provides that VA will consider certain 
dental conditions service-connected for treatment purposes if 
they are shown in service after a period of 180 days.  38 
C.F.R. §§ 3.382 and 4.149 were removed, and § 3.381 was 
revised extensively to clarify requirements for service 
connection of dental conditions and provided that VA would 
consider certain dental conditions service-connected for 
treatment purposes if they are shown in service after a 
period of 180 days.  The amendment became effective June 8, 
1999.  See 64 Fed. Reg. 30393. 

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The changes relating to service connection for dental 
conditions were not substantive in the context of this claim 
and neither the old or revised regulations are more favorable 
to the veteran.  

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (effective prior to June 
8, 1999).

Prior to June 8, 1999, 38 C.F.R. § 3.381(a) provided that 
service connection for dental conditions will not be 
considered as having been established when the evidence 
clearly shows that the disabilities existed or were recorded 
at the time of enlistment.  Teeth noted at entry into active 
service as carious and restorable will not be held as 
service-connected, either directly or by aggravation, 
notwithstanding enlargement of the original cavity or 
development of additional cavitation on the same or another 
surface; nor on the basis of the insertion of a filling 
during service, unless new caries develop after expiration of 
a reasonable time after the original cavity has been filled.  
Id.  

Under amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, and rating action should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  

Teeth noted as normal at entry will be service- connected if 
they were filled or extracted after 180 days or more of 
active service.  See 38 U.S.C.A. § 1712 (West 1991); 38 
C.F.R. § 3.381 (2001).

Under 38 C.F.R. § 17.161 (2001), outpatient dental treatment 
may be authorized if the claimant falls into one of several 
enumerated classes.  See also 38 U.S.C.A. § 1712(b) (West 
1991); 38 C.F.R. § 17.93 (2001).

Under Class I, those having a service-connected compensable 
dental disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making an application for treatment and no restriction as 
to the number of repeat episodes of treatment.  38 C.F.R. § 
17.161(a) (2001).

Under Class II, those veterans having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service which took place before October 1, 1981 in 
certain cases.  Such veterans may be authorized treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: (i) they were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval, or air service of not less than 180 days; (ii) 
application for treatment is made within one year after such 
discharge or release; and (iii) a VA dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran. 

Those veterans discharged from their final period of service 
before August 13, 1981, who had reentered active military 
service within one year from the date of a prior discharge or 
release, may apply for treatment of service-connected 
noncompensable dental conditions relating to any such prior 
periods of service within one year of their final discharge 
or release.  If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within one year after the date of correction.  38 C.F.R. § 
17.161(b)(2) (2001).

Under Class II(a), those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 C.F.R. § 17.161(c) (2001).

The other eligibity categories concern veteran who were 
prisoners of war, those having a dental condition aggravating 
an associated service-connected condition, veterans 
participating in a VA rehabilitation program, and other 
categories not relevant to this discussion.  See 38 C.F.R. § 
17.16 (2001).

Regarding the question of service connection for VA treatment 
purposes for the veteran's replaceable missing teeth, 
service-connected status for such would not lead to 
additional VA eligibility for outpatient dental treatment.  
He does not contend nor does the evidence suggest that he 
meets the legal criteria for a compensable dental condition.  
See 38 C.F.R. § 4.150.  The evidence also shows that the time 
limit for application for Class II eligibility has long since 
expired. 

With regard to the claim for service connection for dental 
trauma, the service medical and dental records contain no 
evidence of dental trauma.  Accordingly, the Board finds that 
the preponderance of the evidence is against this claim for 
service connection for dental trauma for the purpose of 
obtaining VA outpatient dental treatment.


ORDER

Service connection for residuals of dental trauma for the 
purpose of obtaining VA outpatient dental treatment is 
denied.


REMAND

The service medical records reflect that the veteran was 
hospitalized in October 1943 for nervousness.  His service 
history showed that he had been involved in many raids to 
include Tokyo.  He served aboard the U.S.S. Hornet when it 
was sunk by enemy bombs.  The diagnosis was psychoneurosis, 
post-traumatic.  

Throughout his remaining service he was seen on several 
occasions for nervous complaints.  In March 2000, the RO 
denied service connection for post-traumatic stress disorder.  
The Board considers a May 2000 statement from the veteran as 
a notice of disagreement regarding this denial.  As such, the 
issuance of a statement of the case is required.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and the 
implementing regulations are fully 
complied with and satisfied.

2.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue of 
entitlement to service connection for 
PTSD and inform the veteran of the 
requirements necessary to perfect an 
appeal.  The RO is informed that this 
issue is not before the Board for 
appellate consideration until timely 
perfected.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner. See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes). In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court. See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 



